Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-20 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.
Claim 1 recites ” An organic light emitting diode display device, comprising: a display area comprising a plurality of pixels; a compensation circuit configured to receive a current flowing through the plurality of pixels through a plurality of receiving lines connected to the plurality of pixels, and to generate a compensation value to compensate for deterioration of a driving transistor in each of the plurality of pixels based on the received current; a photo-sensor configured to measure external light to generate a light sensing signal; and a signal controller configured to cause the compensation circuit to generate the compensation value when no external light is incident on the photo-sensor such that the light sensing signal is received at a first voltage level, and to perform external compensation to generate an image data signal by applying the compensation value to an image signal received from an external device.”
Independent claim 12 recites similar allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Li et al, U.S. Patent Publication No. 2013/0201223 (teaches adjusting threshold voltage and mobility of a drive transistor according to pixel age and temperature and adjusting luminance levels of the display based on sensed ambient light levels see paragraphs 0003, 0069.)
Otani et al, U.S. Patent Publication No. 2009/0237381 (teaches luminance adjustment of the display to correct hue based on ambient light amount see paragraph 0003
Mizukoshi et al, U.S. Patent Publication No. 2005/0052350 (teaches that Vth is likely to change due to a change in temperature or external light see paragraph 0006).

The prior arts cited fails to fairly teach or suggest the combined features of the claimed invention including a photo-sensor configured to measure external light to generate a light sensing signal; and a signal controller configured to cause the compensation circuit to generate the compensation value when no external light is incident on the photo-sensor such that the light sensing signal is received at a first voltage level, and to perform external compensation to generate an image data signal by applying the compensation value to an image signal received from an external device.	

These features find support at least at figures 8 and 10 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh, U.S. Patent Publication No. 2007/0229398 (organic light emitting display).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625